ST PAUL, J
-Appellant has presented neither argument nor brief herein, and we ourselves see nothing erroneous in the judgment appealed from. It will, there1 fore be affirmed.
Appellee has asked for damages, but we do not think the appeal frivolous. Technically the plea of res judicata was not well founded, but appellant was justified' nevertheless in having the judgment against him ■ sus1 pended until final action on the other judgment to the end that he might not be condemned twice for the same debt. ... , ,
Judgment affirmed.
With the understanding, however, that but one execution shall issue for the amount here awarded.